           Case 4:21-cv-01995 Document 1 Filed on 06/18/21 in TXSD Page 1 of 9




                            IN THE UNITED STATES DISTRICT COURT
1                           FOR THE SOUTHERN DISTRICT OF TEXAS
2
                                                      §
3    JACQUELINE CHARTIAN,                             §
                                                      §
4                         Plaintiff,                  §      Civil Action No.
                                                      §
5         v.                                          §
                                                      §
6    PLATEAU DATA SERVICES, LLC d/b/a                 §      Jury Trial Demanded
     RATEMARKETPLACE.COM,                             §
7
                                                      §
                           Defendant.                 §
8
                                                      §
9
                                              COMPLAINT
10
            JACQUELINE CHARTIAN (“Plaintiff”), by and through her attorneys, KIMMEL &
11
     SILVERMAN, P.C., alleges the following against PLATEAU DATA SERVICES, LLC d/b/a
12
     RATEMARKETPLACE.COM (“Defendant”):
13

14
                                            INTRODUCTION

15          1.       Plaintiff’s Complaint is based on the Telephone Consumer Protection Act

16   (“TCPA”), 47 U.S.C. §227, et seq., and § 302.101 of the Texas Business & Commercial Code.

17                                     JURISDICTION AND VENUE

18          2.       This Court has subject-matter jurisdiction over the TCPA claims in this action
19
     under 28 U.S.C. § 1331, which grants this court original jurisdiction of all civil actions arising
20
     under the laws of the United States. See Mims v. Arrow Fin. Servs., LLC, 565 U.S. 368, 386-87
21
     (2012) (confirming that 28 U.S.C. § 1331 grants the United States district courts federal-
22
     question subject-matter jurisdiction to hear private civil suits under the TCPA).
23
            3.       Supplemental jurisdiction for Plaintiff’s related state law claims arises under 28
24
     U.S.C. §1367.
25



                                                    -1-

                                         PLAINTIFF’S COMPLAINT
           Case 4:21-cv-01995 Document 1 Filed on 06/18/21 in TXSD Page 2 of 9




            4.      This Court has personal jurisdiction over Defendant because Defendant regularly
1
     conducts business in the State of Texas and because the occurrences from which Plaintiff’s
2

3
     cause of action arises took place and caused Plaintiff to suffer injury in the State of Texas.

4           5.      Venue is proper pursuant to 28 U.S.C. §1391 (b)(2).

5                                                     PARTIES

6           6.      Plaintiff is a natural person residing in Houston, Texas 77049.
7           7.      Plaintiff is a “person” as that term is defined by 47 U.S.C. §153(39).
8
            8.      Defendant is a business entity with a principal place of business, head office, or
9
     otherwise valid mailing address at 6424 East Greenway Parkway, Suite 118, Scottsdale,
10
     Arizona 85254.
11
            9.      Defendant is a “person” as that term is defined by 47 U.S.C. §153(39).
12
            10.     Defendant acted through its agents, employees, officers, members, directors,
13
     heirs, successors, assigns, principals, trustees, sureties, subrogees, representatives, and insurers.
14
                                           FACTUAL ALLEGATIONS
15

16          11.     Plaintiff has a cellular telephone number ending in 9799 that she allows her

17   minor son to use.

18          12.     Plaintiff’s minor son has used the cellular phone associated with that number for

19   personal residential purposes.
20          13.     The number beginning with 9799 has an area code 281, which is used in the
21
     Houston, Texas area.
22
            14.     At all relevant times Defendant was aware it was contacting an individual
23
     located in the state of Texas.
24

25



                                                      -2-

                                          PLAINTIFF’S COMPLAINT
           Case 4:21-cv-01995 Document 1 Filed on 06/18/21 in TXSD Page 3 of 9




            15.     Defendant sent four unsolicited text messages to Plaintiff’s minor son on the
1
     cellular telephone number ending in 9799 soliciting mortgage products.
2

3
            16.     Defendant sent text messages on September 26, 2019 at 10:19am and 5:28pm

4    and September 27, 2019 at 11:26am and 5:03pm.

5           17.     Plaintiff did not request information from Defendant and Defendant did not have

6    consent from Plaintiff to send text messages to the number ending in 9799.
7           18.     Plaintiff’s telephone number ending in 9799 has been on the Do Not Call
8
     Registry since July of 2019.
9
            19.     Upon information and belief, when contacting Plaintiff’s minor son, Defendant
10
     used a dialing system which had the capacity to store or call/text phone numbers using a
11
     random or sequential number generator.
12
            20.     Upon information and belief, Defendant maintains a stored list of 10 digit
13
     telephone numbers of consumers in its database for communication purposes.
14
            21.     Upon information and belief, Defendant utilize a “predictive dialing system”
15

16   which interfaces with software and databases which have the capacity to generate numbers

17   randomly or sequentially.

18          22.     The dialing system used by Defendant texts or calls phone numbers stored in

19   those databases.
20          23.     Accordingly, Defendant’s dialing systems have the capacity to dial numbers
21
     using a random or sequential number generator.
22
            24.     Upon information and belief, Defendant’s dialing systems include equipment
23
     which dials from the stored list of 10 digit consumer telephone numbers.
24

25



                                                   -3-

                                        PLAINTIFF’S COMPLAINT
           Case 4:21-cv-01995 Document 1 Filed on 06/18/21 in TXSD Page 4 of 9




               25.   Upon information and belief, Defendant’s dialing systems employ computer
1
     code and/or algorithms which result in it randomly or sequentially generating numbers in order
2

3
     to select and dial the stored 10-digit consumer telephone number from the list.

4              26.   Furthermore, upon information and belief, Defendant’s dialing systems use

5    computer code and/or algorithms to determine the orders/sequence of calls to be automatically

6    dialed.
7              27.   The operation of the random/sequential number generator, referred to above
8
     results in Defendant’s dialing system automatically placing calls to the 10 digit telephone
9
     numbers in Defendant’s stored list(s).
10
               28.   Plaintiff believes and avers that Defendant texted her cellular telephone ending
11
     in 9799 with an automatic telephone dialing system.
12
               29.   While Plaintiff has not had the benefit of discovery, she intends to prove
13
     Defendant utilized an automatic telephone dialing system in the course of discovery.
14
               30.   Defendant’s texts were not made for “emergency purposes”.
15

16             31.   Defendant’s texts were annoying, frustrating, upsetting, harassing, and an

17   invasion of Plaintiff and her minor son’s privacy.

18             32.   Defendant also failed to register with the Office of the Secretary of State prior to

19   contacting Plaintiff’s minor son.
20             33.   Unless a seller qualifies for an exemption, §302.101 of the Texas Business &
21
     Commerce Code prohibits sellers from engaging in telephone solicitation to a purchaser located
22
     in the state of Texas unless the seller obtains a registration certificate from the Office of the
23
     Secretary of State.
24

25



                                                     -4-

                                          PLAINTIFF’S COMPLAINT
           Case 4:21-cv-01995 Document 1 Filed on 06/18/21 in TXSD Page 5 of 9




            34.     Texas maintains a searchable database of telephone solicitors who have
1
     registered with the Office of the Secretary of State pursuant to this Section.              See
2

3
     https://direct.sos.state.tx.us/telephone/TelephoneSearch.asp.

4           35.     The undersigned counsel for Plaintiff confirmed that Defendant did not register

5    with the Office of the Secretary of State by searching this database.

6           36.     Upon information and belief, Defendant conducts business in a manner which
7    violates the Telephone Consumer Protection Act and Texas Business & Commerce Code.
8

9
                                         COUNT I
10                       DEFENDANT VIOLATED THE TCPA 47 U.S.C. §227(b)

11          37.     Plaintiff incorporates the forgoing paragraphs as though the same were set forth

12   at length herein.

13          38.     The TCPA prohibits placing calls using an automatic telephone dialing system or
14
     automatically generated or prerecorded voice to a cellular telephone except where the caller has
15
     the prior express consent of the called party to make such calls or where the call is made for
16
     emergency purposes. 47 U.S.C. § 227(b)(1)(A)(iii).
17
            39.     Federal Communications Commission (FCC) reasonably interpreted TCPA to
18
     prohibit any call, including both voice and text call, using automatic telephone dialing system
19
     (ATDS) or artificial or prerecorded message to any wireless telephone number, and thus, “call”
20
     within meaning of TCPA included text message to consumers' cellular telephones by publisher
21

22   and mobile marketing firm to advertise publication of novel. Telephone Consumer Protection

23   Act of 1991, § 3(a), 47 U.S.C.A. § 227(b)(1)(A)(iii). Satterfield v. Simon & Schuster, Inc., 569

24   F.3d 946 (9th Cir. 2009).

25



                                                    -5-

                                         PLAINTIFF’S COMPLAINT
           Case 4:21-cv-01995 Document 1 Filed on 06/18/21 in TXSD Page 6 of 9




            40.     Defendant initiated multiple calls and text messages to Plaintiff’s telephone
1
     number using an automatic telephone dialing system.
2

3
            41.     The dialing system used by Defendant to call Plaintiff’s cellular telephone calls

4    telephone numbers without being prompted by human intervention before each call.

5           42.     The dialing system used by Defendant to call Plaintiff has the present and/or

6    future capacity to dial numbers in a random and/or sequential fashion.
7           43.     Defendant’s calls and text messages to Plaintiff were not made for “emergency
8
     purposes.”
9
            44.     Defendant’s calls and text messages to Plaintiff were without Plaintiff’s prior
10
     express consent.
11
            45.     Defendant contacted Plaintiff despite the fact that Plaintiff’s telephone number
12
     was on the Do Not Call Registry since July of 2019.
13
            46.      Defendant’s acts as described above were done with malicious, intentional,
14
     willful, reckless, wanton and negligent disregard for Plaintiff’s rights under the law and with the
15

16   purpose of harassing Plaintiff and her minor son.

17          47.      The acts and/or omissions of Defendant were done unfairly, unlawfully,

18   intentionally, deceptively and fraudulently and absent bona fide error, lawful right, legal

19   defense, legal justification or legal excuse.
20          48.      As a result of the above violations of the TCPA, Plaintiff has suffered the losses
21
     and damages as set forth above entitling Plaintiff to an award of statutory, actual and trebles
22
     damages.
23

24

25



                                                     -6-

                                          PLAINTIFF’S COMPLAINT
           Case 4:21-cv-01995 Document 1 Filed on 06/18/21 in TXSD Page 7 of 9




                                        COUNT II
1                        DEFENDANT VIOLATED THE TCPA 47 U.S.C. §227(c)
2           49.     Plaintiff incorporates the forgoing paragraphs as though the same were set forth
3
     at length herein.
4
            50.     The TCPA prohibits any person or entity of initiating any telephone solicitation
5
     to a residential telephone subscriber who has registered her or her telephone number on the
6
     National Do-Not-Call Registry of persons who do not wish to receive telephone solicitations
7
     that is maintained by the Federal Government. 47 U.S.C. § 227(c).
8
            51.     Defendant contacted Plaintiff despite the fact that Plaintiff’s cellular telephone
9

10
     number has been on the Do Not Call Registry since July of 2019.

11          52.     Defendant called and text messaged Plaintiff on multiple occasions during a

12   single calendar year despite Plaintiff’s registration on the Do Not Call list.

13          53.     Defendant’s acts as described above were done with malicious, intentional,

14   willful, reckless, wanton and negligent disregard for Plaintiff’s rights under the law and with the
15
     purpose of harassing Plaintiff.
16
            54.     The acts and/or omissions of Defendant were done unfairly, unlawfully,
17
     intentionally, deceptively and fraudulently and absent bona fide error, lawful right, legal
18
     defense, legal justification or legal excuse.
19
            55.     As a result of the above violations of the TCPA, Plaintiff has suffered the losses
20
     and damages as set forth above entitling Plaintiff to an award of statutory, actual and trebles
21
     damages.
22

23

24

25



                                                     -7-

                                          PLAINTIFF’S COMPLAINT
            Case 4:21-cv-01995 Document 1 Filed on 06/18/21 in TXSD Page 8 of 9




                                         COUNT III
1                             DEFENDANT VIOLATED § 302.101 OF
                           THE TEXAS BUSINESS & COMMERCE CODE
2

3
             56.     Plaintiff incorporates the forgoing paragraphs as though the same were set forth

4    at length therein.

5            57.     Plaintiff received all calls and texts from Defendant in Texas and is entitled to

6    other relief under Texas law.
7            58.     §302.101 of the Texas Business & Commerce Code prohibits sellers from
8
     engaging in telephone solicitation from a location in Texas or to a purchaser located in Texas
9
     unless the seller obtains a registration certificate from the Office of the Secretary of State for the
10
     business location from which the solicitation is made.
11
             59.     Defendant violated §302.101 of the Texas Business & Commercial Code when
12
     its representatives engaged in continuous and repetitive telephone solicitation of Plaintiff
13
     without obtaining a registration certificate from the Office of the Secretary of State.
14
             60.     §302.302(a) of the Texas Business & Commerce Code provides that a person
15

16   who violates this chapter is subject to a civil penalty of no more than $5,000 for each violation.

17   Furthermore, §302.302(d) provides that the party bringing the action is also entitled to recover

18   all reasonable costs of prosecuting the action, including court costs and investigation costs,

19   deposition expenses, witness fees, and attorney fees.
20

21
             WHEREFORE, Plaintiff, JACQUELINE CHARTIAN, respectfully prays for judgment
22
     as follows:
23
                     a.     All actual damages Plaintiff suffered (as provided under 47 U.S.C. §
24
                            227(b)(3)(A) and §302.302 of the Texas Business and Commerce Code);
25



                                                      -8-

                                          PLAINTIFF’S COMPLAINT
            Case 4:21-cv-01995 Document 1 Filed on 06/18/21 in TXSD Page 9 of 9




                      b.   Statutory damages of $500.00 per violative text/call (as provided under
1
                           47 U.S.C. § 227(b)(3)(B));
2

3
                      c.   Additional statutory damages of $500.00 per violative text/call (as

4                          provided under 47 U.S.C. §227(c));

5                     d.   Treble damages of $1,500.00 per violative text/call (as provided under 47

6                          U.S.C. § 227(b)(3));
7                     e.   Additional treble damages of $1,500.00 per text/call (as provided under
8
                           47 U.S.C. § 227(c);
9
                      f.   Statutory damages of $5,000 per violation (as provided under
10
                           §302.302(a) of the Texas Business & Commerce Code );
11
                      g.   All reasonable attorneys’ fees, witness fees, court costs and other
12
                           litigation costs incurred by Plaintiff pursuant to. §302.302(a) of the Texas
13
                           Business & Commerce Code;
14
                      h.   Injunctive relief (as provided under 47 U.S.C. § 227(b)(3) and (c)); and
15

16                    i.   Any other relief this Honorable Court deems appropriate.

17                                  DEMAND FOR JURY TRIAL
18
             PLEASE TAKE NOTICE that Plaintiff, JACQUELINE CHARTIAN, demands a jury
19
     trial in this case.
20
                                                  Respectfully submitted,
21
     Dated: 06/18/2021                       By: /s/ Craig Thor Kimmel
22                                               Craig Thor Kimmel, Esq.
                                                 Kimmel & Silverman, P.C.
23                                               30 East Butler Pike
                                                 Ambler, PA 19002
24
                                                 Phone: (215) 540-8888
25
                                                 Facsimile: (877) 788-2864
                                                 Email: teamkimmel@creditlaw.com


                                                   -9-

                                        PLAINTIFF’S COMPLAINT
